       Case 4:11-cr-00045-BMM Document 120 Filed 05/18/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 11-45-GF-BMM

                     Plaintiff,                     ORDER

       vs.

 WILLIAM FREDERICK
 HEAVYRUNNER,

                    Defendant.


     A Petition for Warrant for Offender Under Supervision was submitted by the

United States Probation Office, and signed by the undersigned on January 4, 2021.

(Doc. 110). The Defendant, William Heavyrunner (Heavyrunner), was arrested on

January 4, 2021, and an initial appearance on revocation proceedings was

scheduled for January 19, 2021, before Magistrate Judge John Johnston. On

January 15, 2021, Heavyrunner filed a Unopposed Motion for Psychiatric Exam or

Psychological Evaluation and Report. (Doc. 114.) The undersigned granted

Heavyrunner’s Unopposed Motion for Psychiatric Exam of Psychological

Evaluation and Report on January 19, 2021. (Doc. 115.)

      Heavy runner was transported by the United States Marshal Service to the
       Case 4:11-cr-00045-BMM Document 120 Filed 05/18/21 Page 2 of 3



Federal Bureau of Prisons Federal Medical Detention Center in Englewood

Colorado, where he was evaluated by Forensic Psychologist, Jessica Micono,

Psy.D. On April 29, 2021, Dr. Micono submitted a Forensic Evaluation to the

Court, (Doc. 117) and pursuant to 18 U.S. C. §4247(c), the Forensic Evaluation

was provided to counsel for Heavyrunner and to the attorney for the Government.

(Doc. 118.) The Court set a competency hearing for May 27, 2021. (Id.)

      On May 11, 2021, the parties filed a Stipulation: Forensic Report and

Request for Postponement of Competency Hearing. (Doc. 119) Counsel for

Heavyrunner and the attorney for the Government agree to the forensic mental

health findings and conclusions completed by the Bureau of Prisons, contained in

the report by Dr. Micono, and stipulate and agree that any competency hearing be

postponed until after Heavyrunner’s commitment to a federal medical center for

treatment and submission of a report of restoration to competency, pursuant to 18

U.S. C §4241(d). Accordingly, IT IS HEREBY ORDERED:

      1.     William Frederick Heavyrunner is committed to the custody of the

Attorney General under 18 U.S.C. § 4241(d).

      2.     The Attorney General shall hospitalize Heavyrunner in a suitable

facility for a reasonable period of time, not to exceed four months, to assess

Heavyrunner’s mental condition and to prescribe and administer an appropriate

                                          2
       Case 4:11-cr-00045-BMM Document 120 Filed 05/18/21 Page 3 of 3



medication regimen to bolster Heavyrunner’s capacity to assist in his defense. Id.

      3.     The Attorney General shall provide the Court with a report on

Heavyrunner’s mental condition no later than four months from the date of

commencement of Heavyrunner’s hospitalization and treatment.

      The United States Marshals Service is directed to request that the

Bureau of Prisons designate the federal facility where Heavyrunner will be

evaluated.

      The United States Marshals Service shall notify the Court when it

receives notice of the facility that has been designated and an entry will be made

on the docket in this case.

      The United States Marshals Service shall transfer Heavyrunner to the

designated facility, and shall transfer Heavyrunner back to the District of Montana

upon completion of the evaluation.

      The competency hearing set for May 27, 2021 is VACATED, to be reset by

further order of the Court.

      DATED this 18th day of May, 2021.




                                         3
